Order entered August 15, 2022




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00640-CV

              PIPELINE HEALTH, LLC, ET AL., Appellants

                                     V.

                  SADKIKA SEEGAN, ET AL., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-01842

                                  ORDER

      Before the Court is appellees’ August 11, 2022 unopposed motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to August 30, 2022.


                                          /s/   KEN MOLBERG
                                                JUSTICE